Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 09 June 2021.
	The claims have been amended as follows: 
Claims 17 and 18 are canceled.
The following is an examiner’s statement of reasons for allowance: Independent claim 14 is now deemed to distinguish over all of the previously cited and applied, as well as newly cited, prior art, for reasons of record, concerning combination of limitations of separation membrane formed on a topmost layer of a support or substrate having topmost layer, supporting layer, and base body, with topmost layer having a porosity greater or equal to 1.08 that of supporting layer, and thickness less than or equal to 0.9 that of supporting layer, and in particular, average pore diameter of topmost layer being greater than that of supporting layer which in turn is smaller than that of the base body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

06/09/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778